           Case 2:18-cv-01233-JCJ Document 11-1 Filed 09/19/18 Page 1of1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTINE MOATS                                  CIVIL ACTION

      v.

NANCY A. BERRYHILL,                              NO. 18-1233
Acting Commissioner of Social
Security

                                         ORDER
      AND NOW, this         JD *:ay 0~41=-                     , 2018, upon careful and

independent consideration, the record reveals that the Commissioner did not apply correct

legal standards and that the record does not contain substantial evidence to support the

ALJ's findings of fact and conclusions oflaw. Therefore, it is hereby ORDERED that:

       1.      The Report and Recommendation is APPROVED AND ADOPTED;

       2.      The Commissioner's unopposed motion for remand is GRANTED;

       3.      Plaintiffs request for review is DENIED AS MOOT;

       4.      Judgment is entered in favor of Plaintiff pursuant to Rule 58 of the Federal
               Rules of Civil Procedure, reversing the decision of the Commissioner for
               purposes of remand; and

       5.      This matter is REMANDED to the Commissioner pursuant to the fourth
               sentence of 42 U.S.C. § 405(g) for further proceedings consistent with this
               adjudication.


                                                  BY THE COURT:
